Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.       Acknowledgement is made of the amendment filed 06/15/22.
Claims 1-24 remain pending in the application. 
• Claims 1, 8,13 and 20 are currently amended. 
• No claims are canceled. 
• No claims are new.
Specification objections are withdrawn because of amendments.
Claims rejected under 112(b) are withdrawn because of amendments.

Response to Arguments
3.	(i) Applicant's arguments filed 06/15/22 with respect to the rejection of claims 1-24 on the ground of non-statutory obviousness-type double patenting based on U.S. Pat. No. 10,637,544. have been fully considered and are persuasive because of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MASUDA SATOSHI et al (JP 2012109811 ).
(ii) Applicant's arguments filed 06/15/22 with respect to the rejection of Claims 1-11 and 13-23 under 35 U.S.C. 103 as being unpatentable over US 20160352012 (Foo) in view of "Recursive updating the eigenvalue decomposition of a covariance matrix", IEEE Trans. Signal Proc., V. 39, Issue 5, May 1991 (Kai-Bor Yu) have been fully considered and are persuasive because of amendments.  Therefore, the rejection has been withdrawn.  
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,637,544 B1 in view of MASUDA SATOSHI et al (JP 2012109811 ).
With regards to claim 1 , U.S. Patent No. 10,637,544 B1 discloses a method of antenna selection, comprising: performing a partial update to a first selection of antennas to produce a second selection; computing updated eigenvalues based on fewer than a the total number of eigenvalues corresponding to the first selection, the updated eigenvalues corresponding to the second selection; computing a second Multiple Input Multiple Output (MIMO) performance based on the updated eigenvalues; and based on a comparison between the second MIMO performance and a first MIMO performance corresponding to the first  antennas, performing at least one of MIMO transmission and MIMO reception from an antenna array that comprises the first of antennas the second of antennas.
 U.S. Patent No. 10,637,544 B1 discloses all of the subject matter of claims 1, except for selection of antennas in an antenna array.
However, MASUDA SATOSHI et al discloses In step 803, eigenvalues are calculated for the set of antennas selected in step 802, the eigenvalue calculation unit 207 of the wireless terminal calculates a MIMO channel response matrix and eigenvalue when the antenna selected by the eigenvalue calculation target antenna selection unit 206 is used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,637,544 B1   as taught by MASUDA SATOSHI et al and include selection of antennas in an antenna array.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,637,544 B1   as taught by MASUDA SATOSHI et al and include selection of antennas in an antenna array with a reasonable expectation of success, thus a higher throughput can be realized (MASUDA SATOSHI et al, see abstract).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

With regards to claim 2,  The method of Claim 1, wherein performing the partial update comprises at least one of adding an antenna to the first selection, deleting an antenna from the first selection, and employing a sliding window (see claim 2  of U.S. Patent No. 10,637,544 B1)   

With regards to claim 3, The method of Claim 1, wherein the first selection of antennas comprises at least one of a Massive MIMO antenna array, a distributed antenna system, a Cooperative MIMO array, and at least one relay. (see claim 3  of U.S. Patent No. 10,637,544 B1)   
With regards to claim 4, The method of Claim 1, further comprising computing up to the total number of eigenvalues corresponding to the first selection(see claim 4  of U.S. Patent No. 10,637,544 B1)   
With regards to claim 5 , The method of Claim 1, wherein the updated eigenvalues approximate an eigensystem of a modified Hermitian matrix corresponding to the second selection based on knowledge of an eigensystem of a Hermitian matrix corresponding to the first selection. (see claim 5  of U.S. Patent No. 10,637,544 B1)   
With regards to claim 6 ,  The method of Claim 1, wherein at least one of singular value decomposition and eigen-decomposition is used to compute the eigenvalues and the updated eigenvalues. (see claim 6  of U.S. Patent No. 10,637,544 B1)   
With regards to claim 7, The method of Claim 1, wherein the eigenvalues are calculated from at least one of a data matrix, a channel matrix, and a covariance matrix. (see claim 7  of U.S. Patent No. 10,637,544 B1)   
With regards to claims 8 and 18,  The method of Claim 1, wherein the updated eigenvalues comprise a the minimum eigenvalue and a the maximum eigenvalue of the total number of eigenvalues corresponding to the second selection. (see claim 8  of U.S. Patent No. 10,637,544 B1)   
With regards to claim 9 ,  The method of Claim 1, wherein the MIMO performance comprises a condition number. (see claim 9  of U.S. Patent No. 10,637,544 B1)   
With regards to claim 10, The method of Claim 1, wherein computing updated eigenvalues is performed via at least one of parallel processing and pipelined processing. (see claim 10 of U.S. Patent No. 10,637,544 B1)   

With regards to claim 11, The method of Claim 1, wherein computing updated eigenvalues is performed using numerical computations with a selectable accuracy. (see claim 11  of U.S. Patent No. 10,637,544 B1)   
With regards to claim 12, The method of Claim 1, wherein computing updated eigenvalues is performed using a spectrum-slicing algorithm to isolate eigenvalues to disjoint intervals and using Newton's method to search within at least one of the disjoint intervals. (see claim 12  of U.S. Patent No. 10,637,544 B1)   
With regards to claim 13, An apparatus, comprising at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor for: performing a partial update to a first selection of antennas in an antenna array to produce a second selection of antennas in the antenna array; computing updated eigenvalues based on fewer than a the total number of eigenvalues corresponding to the first selection, the updated eigenvalues corresponding to the second selection; computing a second Multiple Input Multiple Output (MIMO) performance based on the updated eigenvalues; and based on a comparison between the second MIMO performance and a first MIMO performance corresponding to the first selection of antennas, performing at least one of MIMO transmission and MIMO reception from an antenna array that comprises the first selection set of antennas or the at least the second selection set of antennas.(see similar rejection as in claim 1 above, see claim 13  of U.S. Patent No. 10,637,544 B1)   )

With regards to claim 14, The apparatus of Claim 13, wherein performing the partial update comprises at least one of adding an antenna to the first selection, deleting an antenna from the first selection, and employing a sliding window.( see claim 14  of U.S. Patent No. 10,637,544 B1)   

With regards to claim 15, The apparatus of Claim 13, wherein the first selection of antennas comprises at least one of a Massive MIMO antenna array, a distributed antenna system, a Cooperative MIMO array, and at least one relay. (see claim 15 of U.S. Patent No. 10,637,544 B1)   

With regards to claim 16, The apparatus of Claim 13, further comprising instructions executable by the at least one processor for computing up to the total number of eigenvalues corresponding to the first selection. (see claim 16  of U.S. Patent No. 10,637,544 B1)   

With regards to claim 17, The apparatus of Claim 13, wherein the updated eigenvalues approximate an eigensystem of a modified Hermitian matrix corresponding to the second selection based on knowledge of an eigensystem of a Hermitian matrix corresponding to the first selection. (see claim 17  of U.S. Patent No. 10,637,544 B1)   

With regards to claim 18, The apparatus of Claim 13, wherein at least one of singular value decomposition and eigen-decomposition is used to compute the eigenvalues and the updated eigenvalues. (see claim 18  of U.S. Patent No. 10,637,544 B1)   

With regards to claim 19, The apparatus of Claim 13, wherein the eigenvalues are calculated from at least one of a data matrix, a channel matrix, and a covariance matrix. see claim 19  of U.S. Patent No. 10,637,544 B1)   

With regards to claim 20, The apparatus of Claim 13, wherein the updated eigenvalues comprise a the minimum eigenvalue and a the maximum eigenvalue of the total number of eigenvalues corresponding to the second selection. see claim 20  of U.S. Patent No. 10,637,544 B1)   

With regards to claim 21, The apparatus of Claim 13, wherein the MIMO performance comprises a condition number. (see claim 21  of U.S. Patent No. 10,637,544 B1)   

With regards to claim 22, The apparatus of Claim 13, wherein computing updated eigenvalues is performed via at least one of parallel processing and pipelined processing. (see claim 22  of U.S. Patent No. 10,637,544 B1)   

With regards to claim 23, The apparatus of Claim 13, wherein computing updated eigenvalues is performed using numerical computations with a selectable accuracy. (see claim 23  of U.S. Patent No. 10,637,544 B1)   

With regards to claim 24, The apparatus of Claim 13, wherein computing updated eigenvalues is performed using a spectrum-slicing algorithm to isolate eigenvalues to disjoint intervals and using Newton's method to search within at least one of the disjoint intervals. (see claim 24  of U.S. Patent No. 10,637,544 B1)   
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 23, 2022